Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  
	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, the primary reason for the allowance of the claims is the inclusion of the limitation “a first spacer in contact with a sidewall of the bit lie structure; and a second spacer disposed on the first spacer, the second spacer in contact with a sidewall of the storage pad, the second spacer includes an insulating material, and wherein a lower surface of the second spacer is in contact with an upper surface of the silicide layer.”
Regarding claim 17, the primary reason for the allowance of the claims is the inclusion of the limitation “the first, second, third and fourth spacers are stacked sequentially on a sidewall of the bit line structure […] a lower surface of the fourth spacer is in contact with an upper surface of the silicide layer, the fourth spacer includes an insulating material.” 
In both cases, the available art of record does not appear to disclose or render obvious an insulating spacer having a bottom surface contacting the top surface of the silicide layer.  It appears that the insulating liner (spacer) 160 of Park US 20150214152 A1 is not the structure surrounding storage pad 180, but rather is the backslash-shaped lining that crosses the corner of 144 (Park magnified fig 1).  The structure coating 180 appears to be a barrier film 174, formed of a conductive material, and thus does not include an insulating material.  

    PNG
    media_image1.png
    502
    504
    media_image1.png
    Greyscale

	

Remaining claims depend variously from claims 1 or 17, and are allowable for the reasons above.
The examiner notes that the “second spacer” of claims 1-16 is renamed to the “fourth spacer” in claims 17-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim US 20140299989 A1 discloses an insulating spacer 319 in contact with silicide 314, but the material of the spacer (air) lacks a lower surface.
	Kim US 20160300795 A1 discloses a spacer 51a in contact with silicide 39a, e.g. fig 2a, but not at a bottom surface of the second spacer.
Lee US 20160247760 A1 discloses a spacer 319 in contact with a bottom surface of the silicide 314, fig 10a
Choi 20160308016 discloses a spacer in contact with the top surface of the silicide (fig 4b, claim 6), in an embodiment without multiple spacers.

    PNG
    media_image2.png
    606
    613
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    779
    496
    media_image3.png
    Greyscale
 


    PNG
    media_image4.png
    644
    514
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    394
    309
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817